DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/10/2022 has been entered. Claims 11-12 are currently amended.  Claims 1-10 and 13-14 have been cancelled.  Claims 15-18 are added.  Claims 11-12 and 15-18 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 2/10/2022, with respect to claim objection has been fully considered and is persuasive.  The claim objection is withdrawn.

Applicant's argument, see page 4, filed on 2/10/2022, with respect to 112(b) rejections has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 4-8, filed on 2/10/2022, with respect to 103 rejections has been fully considered and is persuasive.  Specifically, the prior art of Seidel and Ueno relate to dissimilar fields and thus the motivation of combining them is lacking. The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 11-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 11 is directed to a method for cooling a metallic item by discharging a cooling medium from a recited cooling bar with a slot, wherein the slot is delimited by at least two sections of the cooling bar, wherein the two sections of the cooling bar, when viewed perpendicularly to the outlet direction of the cooling medium, in each case have a concave portion and adjoiningly thereto a convex portion, and wherein the at least two sections of the cooling bar are shifted in a direction both perpendicular to the outlet direction of the cooling medium and perpendicular to the conveying direction in order to alter the width of the slot.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Ueno et al (JPS59171761U) and Seidel (US 20150217336 A1).  Ueno teaches a method for dispensing cooling medium from a cooling beam having a slot; and the width of the slot in a direction both transverse to the conveying direction and perpendicular to the outlet direction of the cooling medium is altered differently; and the two sections of the slot, when viewed perpendicularly to the outlet direction of the cooling medium, have a concave portion (upper portion) and adjoiningly thereto a convex portion (lower portion).  Seidel teaches a method for discharging water onto a slab surface, wherein two nozzle plates can be readjusted in relation to one another such that the gap width across the width of the slab or of the preliminary strip is modified in a non-uniform manner.  However, as the applicant argued, Seidel’s teaching is in cleaning a metal surface rather than in cooling a metallic item.  Therefore, this is no motivation to combine the two references.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-12 and 15-18 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762